DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2020 has been entered.
 Claims 5-13 are pending and under consideration. The amendment filed on07/13/2020 has been considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a Divisional of U.S. Application No. 13/435,703, filed March 30, 2012, which is a Continuation -In-Part of U.S. Application No, 12/836,264, filed July 14, 2010, which claims benefit to U.S. Provisional Application Nos. 81/230,159, filed December 24, 2003, and 61/213,738, tiled July 15, 2009, and from Japanese Patent Application Nos. JP 2011 -076643, filed March 30, 2011, and JP 2011 -076635, filed March 30, 2011. As such the effectively filed date for the instant application is July 15, 2009.
Any rejections of record are withdrawn in view of applicant’s amendment to base claim 5 recitation of MSC and CD117(-) and CD146(-).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(1) Claims 5-6, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rojewski (Transfus Med Hemother 2008:35:168-184) in view of D’lppolito, (Journal of Cell Science 117, 2971-2981, IDS); Colter, (Proc. Natl. Acad. Sci. USA 98, 7841-7845, 2001), Gang ((Blood. 2007; 109:1743-1751), as evidenced by Soo (US 9730965).
Rojewski teaches mesenchymal stem cells from bone marrow (BM) from human first trimester contain MSCs expressing SSEA-3 (p 175, 1st column 1st paragraph) and CD105 (Table 1, page 171) and isolated by Magnetic immunobead isolation (MACS) based on CD105 expression for the purpose of expanded cells and differentiated (adipogenic, osteogenic), characterized (positive for CD44, CD105, CD90, CD73 (p 178, Table 3).
Regarding recovering a cell fraction comprising 30% or more of MUSE cells Rojewski teaches representative flow cytometry data to characterize expanded BM-derived MSCs for CD105+ cells. The specification teaches “"As an example, FACS sorting was performed using SSEA-3 as a marker. For both H-fibroblasts and H-MSCs, SSEA-3(+) and SSEA-3(-) cells were separated by FACS sorting and subjected to single-cell suspension culture. Approximately 50%-60% of the SSEA-3(+) cells generated M-clusters, while no M-clusters were formed from SSEA-3(-) cells” thus, Rojewski MSCs expressing SSEA-3 and CD105 isolated by 
Rojewski does not teach exposing mesenchymal stem cells derived from bone marrow to low-oxygen culture conditions.
However, at the time of filing, D'lppolito teaches culturing bone marrow-isolated adult multilineage inducible (MIAMI) cells, a unique population of postnatal young and old human cells with extensive expansion and differentiation potential under low oxygen tension conditions of 3% oxygen (p 2979, 1st column 2nd paragraph; p 2972, 2nd column 2nd paragraph). The selection/expansion culture protocol under hypoxic conditions [3-5% (22.8-38 mmHg) oxygen], with the rationale of providing the conditions that resemble, as closely as possible, the in vivo niche of the most primitive stem cells (p 2979, 1st column 2nd paragraph); (ii) Single cell derived colonies expressed telomerase (p 2974, 2nd column 2nd paragraph under results); (iii) Because freshly selected MIAMI cells cultured for a relatively short period of time homogeneously express markers found in embryonic stem cells as well as progenitors of all three germ layers (p 2979, 2nd column last paragraph); and (iv) lack tumorigenesis (p 2979, 2nd column 2nd paragraph).
Regarding (v) self-renewal capability, D’lppolito teaches Ten MIAMI cell colonies derived from single cells using cloning rings isolated from sample #519 (3-yearold boy) (p 2978, 1st column 1st paragraph). In addition, the specification teaches “Study for the Self-Renewal Ability [0292] First generation of M-cluster which was obtained by the single cell suspension culture of SSEA-3 positive cells prepared using FACS and D’lppolito teaches Ten MIAMI cell colonies derived from single cells using cloning rings isolated from sample #519 (3-yearold boy), thus D'lppolito cells implicitly have self-renewable capability.  Moreover, Colter teaches the identification of a subpopulation of rapidly self-renewing and multipotential adult stem cell in colonies of human marrow stromal cell (abstract). 
Regarding (vi) CD117(-) and CD146(-), Gang teaches MSCs from bone marrow expressed SSEA-3 (34.2%), but all cells were negative for c-Kit (CD117) (p 3 2nd column 1st paragraph) and Soo (US 9730965) teaches for bone regeneration, comprising: an isolated population of perivascular stem cells (PSC), and an osteoinductive agent, wherein the osteoinductive agent is in a therapeutically effective amount for causing the isolated population of PSC to differentiate in the osteoblast lineage or in a therapeutically effective amount for enhancing the survivability or engraftment of the isolated population of PSC where the PSC provide trophic factors or enhance vascular ingrowth, and wherein the PSC are selected from the group consisting of adventitial cells showing positive expression of CD34; adventitial cells showing positive expression of CD34 and negative expression of CD146, NG2, PDGF-.beta., CD45 and CD31; adventitial cells showing positive expression of CD34 and negative expression of CD146, CD45 and CD31; adventitial cells showing positive expression of CD34 and negative expression of CD146 and CD31; and a combination thereof (column 36, claim 1). 
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine SSEA-3 positive and CD105 positive cells mesenchymal stem cells derived from BM as disclosed by Rojewski by including culturing under hypoxic culture conditions comprising steps (i)-(v) for preparing homogeneous population of progenitors of all three germ layers as disclosed by D'lppolito/Colter.
One would have been motivated to do so to receive the expected benefit of the hypoxic conditions to obtain a subpopulation of rapidly self-renewing and multipotential adult stem cells in colonies of human marrow stromal cells and for providing the conditions that resemble, as closely as possible, the in vivo niche of the most primitive lineage stem cells. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining BM-derived MSCs SSEA-3 positive and CD105 positive MSCS under hypoxic culture conditions to prepare a subpopulation 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent instant arguments are combined with the rejection as set forth below, as such see response below.

(2) Claims 5-6, 7-8, 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rojewski et al, (Transfus Med Hemother 2008;35:168-184) in view of D’lppolito et al, (Journal of Cell Science 117, 2971-2981); Colter et al, (Proc. Natl. Acad. Sci. USA 98, 7841-7845, 2001), Gang ((Blood. 2007; 109:1743-1751), as evidenced by Soo (US 9730965).
The teachings of Rojewski and D’lppolito and Colter/Gang/Soo apply here as indicated above.
Rojewski and D’lppolito and Colter/Gang/Soo do not teach low oxygen condition comprise 1% oxygen.
Regarding, wherein the low-oxygen culture conditions comprise 1% oxygen, given the open language of comprise 1% oxygen and D’lppolito teaches 3% low oxygen conditions, MPEP 2144,05 states that "generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical"." [Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." in re Alter, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
 of producing amniotic fluid stem cells. Thus, obtaining the resulting amniotic fluid stem cells would require only routine experimentation tor one of ordinary skill in the art.
Therefore, given that the combination of the claimed components has been previously described, without specific evidence that the indicated 1% low-oxygen culture conditions are critical to the invention; the identification of these properties will not render the subject matter patentable.
Response to arguments
1.	Applicants argue Claim 5 as currently amended recites that the MUSE cells in the recovered fraction are negative for CD117 and negative for CD146. On the other hand, Table 1 of Rojewski shows that the MSC derived from BM is positive for CD146 on page 172. Accordingly, the MUSE cells recited in Claim 5 are different from the MSC in Rojewski. Rojewski does not disclose cells that are negative for CD117 and negative for CD146, and D’Ippolito and Colter cannot cure the deficiencies of Rojewski. Moreover, the process described in D’Ippolito is distinguishable from “exposing mesenchymal cells derived from bone marrow, adipose tissue, skin, umbilical cord or blood to cellular stress conditions selected from the group consisting of low-oxygen culture conditions, serum starvation culture conditions, and sugar starvation culture conditions.” Applicants’ arguments have been fully considered but are not persuasive.
In response, Rojewski teaches expanded MSCs derived from BM are double positive for the required SSEA3+ and CD105+ markers. Thus, Rojewski SSEA3 and CD105 markers are expressed on MSCs. Rojewski MSCs expressing SSEA-3 and CD105 for the purpose of expanded cells and differentiated, characterized positive for CD105, as instantly claimed. Regarding the recovered fraction are characterized by CD117 negative, Gang teaches  cells CD34+ and CD146 negative are BM-MSCs with all the characteristics as claimed.
2.	Applicants argue on the other hand, as stated in, for example, paragraph [0017] of the published application, the method in the present application cultures “mesenchymal cells such as bone marrow stromal cell (MSC) fraction or dermal fibroblast fraction", not whole bone marrow cells, under various cell stress to collect Muse cells. As such, the process is different, and the cells obtained are different from those in D’Ippolito. Colter cannot cure the deficiencies even if it is considered in the proposed combination with Rojewski and D’lppolito. Colter is cited only regarding (v) self-renewal capability of Claim 5. Applicant’s arguments have been fully considered but are not persuasive.
In response, it should be noted that the instant method requires only one step that is exposing MSCs from BM to low-oxygen culture conditions and the recovering cell fraction characteristic is not a step.  The specification in paragraph [0017] does not teach a method step of recovering a fraction but only teaches the characteristics of the cells taught in the prior art. Should applicants amend the claims to a specific method step for selecting MUSE cells in the recovered fraction with the claimed characteristics it may obviate the instant rejection upon further consideration.
Further evidence is lacking that the method of art by Rojewski BM-MSCs from human first trimester contain MSCs expressing SSEA-3 and CD105 markers by flow cytometry data to characterize expanded BM-derived MSCs for CD105+ and SSEA3+ cells combined art of record would not result in the situation where “cells are CD117+ and CD146+”. Any such evidence  the effect of the use of an MUSE cell fraction resulted in characteristics of the claimed fraction necessarily should be there regardless of the process steps. Therefore the new art as a whole set forth above teaches an end product of an population of MUSE cells and necessarily having the effects of the MUSE fraction with the claimed characteristics. Thus, the claimed invention is rendered obvious in view of the combinations of prior art. Therefore, Claim 5 and its dependent Claim 6 are obvious over Rojewski, D'Ipolito and Colter and Gang/Soo.

(3) 	Claims 5, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rojewski et al, (Transfus Med Hemother 2008;35:168-184) in view of D’lpolito et al, (Journal of Cell Science 117, 2971-2981); Colter et al, (Proc. Natl. Acad. Sci. USA 98, 7841-7845, 2001), Gang ((Blood. 2007; 109:1743-1751), as evidenced by Soo (US 9730965) as applied to claims 5-6, 7-8, 10-13 above, and further in view of Gimble et al, (Circ Res, 100:1249-1260, 2007).
The teachings of Rojewski and D’lppolito and Colter/Gang/Soon apply here as indicated above.
Rojewski and D’lppolito and Colter/Gang/Soo do not teach adipose tissue.
However, at the time of filing, Gimble teaches the isolation, characterization and preclinical and clinical application of adipose derived stem cells (ADSCs). ADSCs can differentiate to adipocytes (mesodermal cells), hepatocytes (endodermal cells) and neuronal-like cells (ectodermal cells) (see page 1256, left-hand column, section "Evidence for Additional Lineage Differentiation").
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the BM- derived SSEA-3 positive and CD105 positive cells as disclosed by Rojewski by including the hypoxic culture conditions comprising steps (ii)-(v) for preparing 
There was a reasonable expectation of using adipose tissue derived cells as a substitute for using the isolation, characterization and preclinical and clinical application of ADSCs because both methods result in the lineage differentiation cells. lt would have been obvious to the skilled artisan because both methods (BM-derived, or using ADSCs) results in the lineage differentiation cells. Therefore, using either method would have resulted in multilineage growth of cells.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Gimble is simply cited in relation to adipose tissue and cannot cure the deficiencies of the rest of the cited references. Applicant’s arguments have been fully considered but are not persuasive.
In response, in part it is true that Gimble is simply cited in relation to adipose tissue. However, for the same reasons as discussed above the art as cited above of Rojewski and D’lppolito and Colter/Gang/Soon cure the deficiencies of the rest of the cited references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632